MEMORANDUM **
Fabian Saddler appeals from the district court’s judgment revoking supervised release and imposing a 15-month term of imprisonment. Saddler was originally convicted of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Saddler has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. Saddler has filed a pro se supplemental brief, and the government has not filed an answering brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal. Accordingly, we affirm the district court’s judgment.
Counsel’s motion to withdraw is GRANTED. All other pending motions are DENIED.
The district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.